Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-3-26 are now pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 24-25 are objected to because of the following informalities:  (a) claim 24, the language “”intent is comprises” is grammatically awkward; (b) the term “BLTE” should be identified and addressed as a proper copyright.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 3-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (a) Claim 1 (and similarly for claim 12), the language “the lock advertisement message,” lacks proper antecedent basis, thus rendering the claim language indefinite; (b) throughout the claims including independent claims 1 & 12, reference to “communication intent” is vague as it is not readily apparent how it correlates, e.g., same or different, with “user intent” and how it is facilitated; (c) claim 5, reference to “the communication intent is a prior communication,” is vague, as it is not readily apparent how “intent” corresponds to a “prior communication.  Claims 8-11 directly inherit and fall under this further grounds of rejection; 
(d) claim 11, reference to “the communication intent is from a passenger conveyance,” is further vague and indefinite as being incomplete and not providing sufficient means, structure or steps to 
Dependent claims 3-4, 6-11, 13-26, inherit these defects, as none of these claims remedy the aforementioned issue(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3-8, 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-13, 18-20 of copending application 16/092,307 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Copending application claims include all of the limitations of the instant application claims, respectively.  The Copending application claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective Copending application claims.  As such, the instant application claims are anticipated by the Copending application claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of 
More specifically, claim 1 of the ‘307 application recites: “A method of advertisement filtering, comprising: receiving advertisements from each of a multiple of locks on a mobile device; filtering the received advertisements based on a downloaded set of credential on the mobile device such that the received advertisements not associated with the set of credentials downloaded to the mobile device are filtered out, wherein the filtering is based on an identifier contained in the lock advertisement message and matching this identifier against an identifier contained in, or associated with, a credential stored in the mobile device; comparing the filtered received advertisements on the mobile device; and determining a user intent to access a particular lock from each of a multiple of locks in response to the comparing and to a personal intent on the mobile device, wherein the personal intent is based on a movement of a user and the proximity between the mobile device and each of the multiple of locks.”
In comparison, claim 1 of the instant application recites: “A method of advertisement filtering, comprising: receiving advertisements from each of a multiple of locks on a mobile device; filtering the received advertisements based on a downloaded set of credentials on the mobile device such that the received advertisements not associated with the set of credentials downloaded to the mobile device are filtered out, wherein the filtering is based on an identifier contained in the lock advertisement message and matching this identifier against an identifier contained in, or associated with, a credential stored in the mobile device; comparing the filtered received advertisements on the mobile device; and determining a user intent to access a particular lock from each of a multiple of locks in response to the comparing and to a communication intent.”
bolded and italicized text.  It is noted that the word “communication” in the instant application does not add anything to the claim and/or is so broad that can be construed to be encompassed by the interaction of the mobile device and the access control already recited in the ‘307 claim(s).
Additionally, at least claims 3, 4, 5, 6, 7, 8 of the instant application directly correspond to claims 1, 18, 1, 20, 20, 20, respectively, of the ‘307 claims.
Still further, claim 11 of the ‘307 application recites: “An access control system, comprising: a multiple of locks; and a mobile device in communication with the multiple of access controls locks, the mobile device operable to determine a user intent to access a particular access control lock of the multiple of access controls locks based at least in part on a personal intent, wherein the personal intent is based on a movement of a user and the proximity between the mobile device and each of the multiple of locks, the mobile device containing instructions comprising: receiving advertisements from each of the multiple of locks; filtering the received advertisements based on a downloaded set of credentials on the mobile device such that the received advertisements not associated with the set of credentials downloaded to the mobile device are filtered out, wherein the filtering is based on an identifier contained in the access control advertisement message and matching this identifier against an identifier contained in or associated with a credential stored in the mobile device; comparing the filtered received advertisements on the mobile device; and determining a user intent to access a particular lock from each of a multiple of locks in response to the comparing and to a personal intent on the mobile device, wherein the personal intent is based on a movement of a user and the proximity between the mobile device and each of the multiple of locks.”
communication intent on the mobile device.”
The additional language has been identified in bolded and italicized text.  It is noted that the word “communication” in the instant application does not add anything to the claim and/or so broad that can be construed to be encompassed by the interaction of the mobile device and the access control already recited in the ‘307 claim(s).
Additionally, at least claim 13 of the instant application directly correspond to claim 13, respectively, of the ‘307 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 8/12/21 have been fully considered but they are not fully persuasive.  Applicant did not address the rejection of obvious double patenting.  The rejections have been modified to address the newly amended claims in both the instant and the co-pending applications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        


BEM
September 10, 2021